DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. The objection made in the previous office action has been withdrawn in view of the amendment.
Allowable Subject Matter
3. Claim [1-15] are  allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1 and 11-12] ] none of the prior arts on the record either in combination or
alone teaches or reasonably suggests: an image processing apparatus comprising: a designating unit configured to designate the first object and/or the second object, as a target of the processing unit, based on a user's operation, wherein, in a case in which the designating unit has designated at least one of the first object and the second object, the first object and the second object are provided with an effect of virtual light from a same direction, and in a case in which the designating unit  has not designated any object, the first object and the second object are provided with an effect of virtual light from different directions. In conjunction with the other limitation of the claim.

Claims 2-10 are allowed due to their direct or indirect dependency on claim 1. 

Re Claim [13 and 14-15] ] none of the prior arts on the record either in combination or
alone teaches or reasonably suggests: an image processing apparatus comprising: a designating unit configured to designate any of the plurality of objects, as a target of the processing unit, based on a user's operation, wherein, in a case in which the designating unit has designated any object, the setting unit  sets a parameter of the virtual light source for an object that is not designated by the designating unit, based on a parameter of the virtual light source for the designated object, and in a case in which the designating unit has not designated any object, the setting unit sets a parameter of the virtual light source for each of the plurality of objects, based on information regarding the object; in conjunction with the other limitation of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. Examiner note:  the claimed  setting unit; and  designating unit, in claims 1 and 13 are excused by a structure (processor) as explicitly disclosed in the respective claims. Thus the corresponding limitation don’t invoke 112(f).
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698